Exhibit 10.38

SUPPLEMENTAL EXECUTIVE BENEFIT PLAN

OF

MOODY’S CORPORATION

Amended and Restated Effective as of January 1, 2008

PREAMBLE

The principal purpose of this Supplemental Executive Benefit Plan is to provide
as deferred compensation, on an unfunded basis, a competitive level of
retirement income and disability benefits to a select group of management or
highly compensated employees of the Corporation and its affiliated companies in
order to attract, retain, and motivate such employees. The Plan is hereby
amended and restated effective as of January 1, 2008 to comply with the
requirements of Section 409A of the Code, and shall be interpreted accordingly.
The provisions of the Plan as in effect on December 31, 2007 apply to any
Participant whose benefits commenced on or before that date.

SECTION 1

DEFINITIONS

1.01 “Affiliate” means any corporation, partnership, division or other
organization controlling, controlled by or under common control with the
Corporation or any joint venture entered into by the Corporation.

1.02 “Average Final Compensation” means the greater of (a) a Participant’s or
Vested Former Participant’s average final compensation as defined in the Moody’s
Corporation Retirement Account as if no provision were set forth therein
incorporating limitations imposed by Sections 401(a)(17) or 415(b) or any other
applicable Section of the Code, or (b) if the Participant is disabled at the
time of his Retirement, the Participant’s Basic Earnings. For purposes of (a),
Average Final Compensation will not include an employee’s compensation while the
employee is a Vested Former Participant or a Former Participant and will include
compensation from the date of the Participant’s employment with the Corporation
or an Affiliate.

1.03 “Basic Disability Plan” means as to any Participant either (a) the
long-term disability plan of the Corporation or an Affiliate pursuant to which
long-term disability benefits are payable to such Participant or (b) if the
Affiliate which employs such Participant has not adopted a long-term disability
plan, the long-term disability plan of the Corporation.

1.04 “Basic Disability Plan Benefit” means the amount of benefits actually
payable to a Participant from the Basic Disability Plan or which would be
payable if the Participant were a member of such Plan. For purposes of
determining a Participant’s Basic Disability Plan Benefit, a disability benefit
shall not be treated as actually payable to a Participant unless the Participant
is actually covered by a long-term disability plan of the Corporation or an
Affiliate.

1.05 “Basic Earnings” means the total amount paid by the Corporation or any
Affiliate to a Participant in the twelve (12) months immediately preceding the
onset of the Participant’s



--------------------------------------------------------------------------------

disability, (a) including salary, wages, regular cash bonuses and commissions,
lump sum payments in lieu of foregone merit increases, “bonus buyouts” as the
result of job changes, and any portion of such amounts (i) voluntarily deferred
or reduced by the Participant under any employee benefit plan of the Corporation
or any Affiliate available to all levels of Employees of the Corporation and/or
any Affiliate(s) on a non-discriminatory basis upon satisfaction of eligibility
requirements or (ii) voluntarily deferred or reduced under any executive
deferral plan of the Corporation or any Affiliate (so long as such amounts would
otherwise not have been excluded had they not been deferred), but (b) excluding
any pension, retainers, severance pay, special stay-on bonus payments, income
derived from stock options, stock appreciation rights and restricted stock
awards and dispositions of stock acquired thereunder, payments dependent upon
any contingency after the period of Credited Service and other special
remuneration (including performance units).

1.06 “Basic Plan” means, as to any Participant or Vested Former Participant, the
defined benefit pension plan of the Corporation or an Affiliate, which is
intended to meet the requirements of Section 401(a) of the Code and pursuant to
which retirement benefits are payable to such Participant or Vested Former
Participant or to the Surviving Spouse or designated beneficiary of a deceased
Participant or Vested Former Participant. As of the date of the adoption of this
amendment and restatement of the Plan, the Basic Plan is the Moody’s Corporation
Retirement Account.

1.07 “Basic Plan Benefit” means the amount of benefits payable from the Basic
Plan to a Participant or Vested Former Participant.

1.08 “Board” means the Board of Directors of Moody’s Corporation.

1.09 “Change in Control” means a change in ownership of the Corporation, a
change in the effective control of the Corporation, or a change in the ownership
of a substantial portion of the assets of the Corporation. For this purpose, a
change in the ownership of the Corporation occurs on the date that any one
person, or more than one person acting as a group (as determined pursuant to the
regulations under Section 409A), acquires ownership of stock of the Corporation
that, together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Corporation. A change in effective control of the Corporation occurs on either
of the following dates: (1) the date any one person, or more than one person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) ownership of
stock of the Corporation possessing 50 percent or more of the total voting power
of the stock of the Corporation, or (2) the date a majority of members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election.

1.10 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.11 “Committee” means the Governance and Compensation Committee of the Board.

1.12 “Corporation” means Moody’s Corporation, a Delaware corporation, and any
successor or assigns thereto.

 

2



--------------------------------------------------------------------------------

1.13 “Credited Service” means a Participant’s, Former Participant’s or Vested
Former Participant’s Credited Service as defined in the Moody’s Corporation
Retirement Account, except that Credited Service will include service while the
Participant is receiving Disability Benefits and service from the date the
Participant, Former Participant or Vested Former Participant was employed by the
Corporation or an Affiliate, but will not include service while an employee is a
Former Participant or Vested Former Participant. In the case of an acquired
company, however, the Participant’s, Former Participant’s or Vested Former
Participant’s service with that company prior to the date of acquisition will
not be counted unless such service is recognized for benefit accrual purposes
under the relevant Basic Plan.

1.14 “Disability Benefit” means the benefits provided to Participants and Vested
Former Participants pursuant to Section 5 of the Plan.

1.15 “Election” means an election as to the form of benefit payment made
pursuant to Section 4.05 of the Plan.

1.16 “Election Date” means the date that a properly completed election form with
respect to an Election or a Special Election is received by the Corporation’s
Treasurer.

1.17 “Former Participant” means an employee who has not completed five (5) or
more years of Credited Service at the time his employment with the Corporation
or an Affiliate terminates or at the time he was removed, upon written notice by
the Chief Executive Officer of the Corporation and with the approval of the
Committee, from further participation in the Plan.

1.18 “Grandfathered Benefit” means a Participant’s vested benefit under the Plan
as of December 31, 2004, determined in accordance with the principles of
Q&A-17(a) of IRS Notice 2005-1 or any applicable successor guidance issued by
the Internal Revenue Service of the U.S. Treasury Department. Notwithstanding
the foregoing, no Participant who is an active employee of the Corporation or
any subsidiary after December 31, 2004 shall be treated as having any
Grandfathered Benefit.

1.19 “Non-Grandfathered Benefit” means the entire benefit of a Participant who
does not have a Grandfathered Benefit.

1.20 “Other Disability Income” means (a) the disability insurance benefit that
the Participant is entitled to receive under the Federal Social Security Act
while he is receiving the Basic Disability Plan Benefit and (b) the disability
income payable to a Participant from the following sources:

(i) any supplemental executive disability plan of any Affiliate; and

(ii) any other contract, agreement or other arrangement with the Corporation or
an Affiliate (excluding any Basic Disability Plan) to the extent it provides
disability benefits.

1.21 “Other Retirement Income” means (a)(i) the Social Security retirement
benefit that the Participant or Vested Former Participant is entitled to receive
under the Federal Social

 

3



--------------------------------------------------------------------------------

Security Act as of the date of his Retirement or (ii) if the Participant or
Vested Former Participant is not eligible to receive a Social Security
retirement benefit commencing on such date, the Social Security retirement
benefit he is entitled to receive at the earliest age he is eligible to receive
such a benefit, discounted to the date his Benefit under the Plan actually
commences, using the actuarial assumptions then in use under the relevant Basic
Plan, assuming for purposes of (i) and (ii) above that for years prior to the
Participant’s employment with the Corporation and for years following the
Participant’s termination of employment with the Corporation up until the
Participant attains age sixty-two (62), the Participant earned compensation so
as to accrue the maximum Social Security benefits, and (b) the retirement income
payable to a Participant or Vested Former Participant from the following
sources:

(a) any retirement benefits equalization plan of the Corporation or an Affiliate
or any former Affiliate, the purpose of which is to provide the Participant or
Vested Former Participant with the benefits he is precluded from receiving under
any relevant Basic Plan as a result of limitations under the Code; and

(b) any supplemental executive retirement plan of any Affiliate; and

(c) any other contract, agreement or other arrangement with the Corporation or
an Affiliate or any former Affiliate (excluding any Basic Plan and any defined
contribution plan intended to meet the requirements of Section 401(a) of the
Code) to the extent it provides retirement or pension benefits.

1.22 “Participant” means an employee of the Corporation or an Affiliate who
becomes a participant in the Plan pursuant to Section 2 and has not been removed
pursuant to Section 2.02.

1.23 “Plan” means this Supplemental Executive Benefit Plan of Moody’s
Corporation, as amended from time to time.

1.24 “Potential Change in Control” means:

(a) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control of the Corporation;

(b) any person (including the Corporation) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control of the Corporation;

(c) any person, other than a trustee or their fiduciary holding securities under
an employee benefit plan of the Corporation (or a Corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation), who is or becomes
the beneficial owner, directly or indirectly, of securities of the Corporation
representing nine and one half percent (9.5%) or more of the combined voting
power of the Corporation’s then outstanding securities, increases his beneficial
ownership of such securities by five percent (5%) or more over the percentage so
owned by such person; or

 

4



--------------------------------------------------------------------------------

(d) the Board adopts a resolution to the effect that, for purposes of this Plan,
a Potential Change in Control of the Corporation has occurred.

1.25 “Retirement” means the termination, other than at death, of a Participant’s
or Vested Former Participant’s employment with the Corporation or an Affiliate
(a) after reaching age fifty-five (55) and completing ten (10) years of Vesting
Service, or (b) immediately following the cessation of the payment of Disability
Benefits under the Plan to such Participant or Vested Former Participant while
he is still disabled, as such term is defined under the Basic Disability Plan.

1.26 “Retirement Benefit” means the benefits provided to Participants and Vested
Former Participants pursuant to Section 4 of the Plan.

1.27 “Section 409A” means Section 409A of the Code and any Treasury regulations
and other guidance issued thereunder.

1.28 “Special Election” means an election as to the form of benefit payment made
pursuant to Section 4.06 of the Plan.

1.29 “Surviving Spouse” means the spouse of a deceased Participant or Vested
Former Participant to whom such Participant or Vested Former Participant is
legally married immediately preceding such Participant or Vested Former
Participant’s death.

1.30 “Surviving Spouse’s Benefits” mean the benefits provided to a Participant’s
or Vested Former Participant’s Surviving Spouse pursuant to Section 6 of the
Plan.

1.31 “Termination of Employment” or “Terminate Employment” mean a Participant’s
separation from service (within the meaning of Section 409A).

1.32 “Vested Former Participant” means an employee who completed five (5) or
more years of Credited Service at the time his employment with the Corporation
or an Affiliate terminated or at the time he was removed, upon written notice by
the Chief Executive Officer of the Corporation and with the approval of the
Committee, from further participation in the Plan.

1.33 The masculine gender, where appearing in the Plan, will be deemed to
include the feminine gender, and the singular may include the plural, unless the
context clearly indicates to the contrary.

SECTION 2

ELIGIBILITY AND PARTICIPATION

2.01 All key management employees of the Corporation and its Affiliates who are
responsible for the management, growth or protection of the business of the
Corporation and its Affiliates, who are designated by the Chief Executive
Officer of the Corporation in writing, are eligible, upon approval by the
Committee, for participation in the Plan as of the effective date of such
designation.

 

5



--------------------------------------------------------------------------------

2.02 A Participant’s participation in the Plan shall terminate upon his or her
Termination of Employment. Prior to Termination of Employment, a Participant may
be removed, upon written notice by the Chief Executive Officer of the
Corporation and with the approval of the Committee, from further participation
in the Plan. As of the date of termination or removal, no further benefits shall
accrue to such individual.

SECTION 3

ELIGIBILITY FOR BENEFITS

3.01 Each Participant or Vested Former Participant is eligible for an annual
Retirement Benefit under this Plan upon Retirement, or upon Termination of
Employment with the Corporation before Retirement after completing five (5) or
more years of Credited Service.

3.02 Each Participant is eligible to commence receiving a Disability Benefit
under this Plan upon the actual or deemed commencement of benefits under the
relevant Basic Disability Plan. Notwithstanding the above, a Participant may not
receive a Disability Benefit if he has not previously enrolled for the maximum
disability insurance coverage available under the relevant Basic Disability
Plan. With respect to the Non-Grandfathered Benefit, a Participant who has not
experienced a Termination of Employment in connection with a disability shall be
entitled to receive a Disability Benefit hereunder only if the Participant is
disabled within the meaning of Section 409A(a)(2)(C) of the Code.

3.03 Notwithstanding any other provision of the Plan to the contrary, no
benefits or no further benefits, as the case may be, shall be paid to a
Participant, Vested Former Participant or Surviving Spouse if the Committee
reasonably determines that such Participant or Vested Former Participant has:

(a) to the detriment of the Corporation or any Affiliate, directly or indirectly
acquired, without the prior written consent of the Committee, an interest in any
other company, firm, association, or organization (other than an investment
interest of less than one percent (1%) in a publicly-owned company or
organization), the business of which is in direct competition with any business
of the Corporation or an Affiliate;

(b) to the detriment of the Corporation or any Affiliate, directly or indirectly
competed with the Corporation or any Affiliate as an owner, employee, partner,
director or contractor of a business, in a field of business activity in which
the Participant or Vested Former Participant has been primarily engaged on
behalf of the Corporation or any Affiliate or in which he has considerable
knowledge as a result of his employment by the Corporation or any Affiliate,
either for his own benefit or with any person other than the Corporation or any
Affiliate, without the prior written consent of the Committee; or

(c) been discharged from employment with the Corporation or any Affiliate for
“Cause.” “Cause” shall include the occurrence of any of the following events:

(i) the Participant or Vested Former Participant has been indicted, convicted,
or pled guilty or nolo contendere to any felony with respect to the business of
the Corporation or any Affiliate or has been disqualified or barred by any
governmental or self-regulatory authority from serving in his or her position;

 

6



--------------------------------------------------------------------------------

(ii) the Participant or Vested Former Participant has engaged in a material
violation of the Corporation’s Code of Business Conduct, or any intentional act
or acts of personal dishonesty, fraud or embezzlement resulting or intended to
result in the personal enrichment of the Participant or Vested Former
Participant to the detriment of the Corporation;

(iii) the Participant or Vested Former Participant has, without the prior
knowledge or written consent of the Committee, obtained personal profit as a
result of any transaction by a third party with the Corporation or any Affiliate
(other than profit that may result from owning an interest of less than 1% in a
publicly owned third party);

(iv) the Participant or Vested Former Participant has willfully (x) impeded,
(y) endeavored to influence, obstruct or impede, or (z) failed to materially
cooperate with, an investigation authorized by the Board, a self-regulatory
organization, or a governmental department or agency; or

(v) the Participant or Vested Former Participant has intentionally disseminated
to one or more third parties confidential information with respect to the
customers or trade secrets of the Corporation or any Affiliate.

In any case described in this Section 3.03, the Participant, Vested Former
Participant or Surviving Spouse shall be given prior written notice that no
benefits or no further benefits, as the case may be, will be paid to such
Participant, Vested Former Participant or Surviving Spouse. Such written notice
shall specify the particular act(s), or failures to act, on the basis of which
the decision to terminate benefits has been made.

3.04 (a) Notwithstanding any other provision of the Plan to the contrary, a
Participant or Vested Former Participant who receives in a lump sum any portion
of his Retirement Benefit pursuant to an Election or Special Election shall
receive such lump sum portion of his Retirement Benefit subject to the condition
that if such Participant or Vested Former Participant engages in any of the acts
described in clause (i) or (ii) of Section 3.03(c), then such Participant or
Vested Former Participant shall, within sixty (60) days after written notice by
the Corporation, repay to the Corporation the amount described in
Section 3.04(b).

(b) The amount described under this Section 3.04(b) shall equal the amount, as
determined by the Committee, of the Participant’s or Vested Former Participant’s
lump sum benefit paid under this Plan to which such Participant or Vested Former
Participant would not have been entitled, if such lump sum benefit had instead
been payable in the form of an annuity under this Plan and such annuity payments
were subject to the provisions of Section 3.03.

SECTION 4

AMOUNT AND FORM OF RETIREMENT BENEFITS

4.01 The Retirement Benefit provided by the Plan is designed to provide each
Participant and Vested Former Participant with an annual pension from the Plan
and certain other sources equal to his Retirement Benefit as hereinafter
specified. Thus, the Retirement Benefits described hereunder as payable to
Participants and Vested Former Participants will be offset by retirement
benefits payable from sources outside the Plan as specified herein. All
Retirement Benefits payable under the Plan shall be payable in accordance with
the Employee Benefits

 

7



--------------------------------------------------------------------------------

Agreement between the Corporation (formerly, The Dun & Bradstreet Corporation)
and The Dun & Bradstreet Corporation (formerly, The New D&B Corporation), dated
as of September 30, 2000.

4.02 (a) In respect of a Participant or Vested Former Participant whose
participation in the Plan commenced before October 22, 2001, the Retirement
Benefit either upon Retirement or upon termination of employment with the
Corporation before Retirement but with five (5) or more years of Credited
Service, shall be an annual benefit equal to four percent (4%) of his Average
Final Compensation for each of his first ten (10) years of Credited Service,
plus two percent (2%) of his Average Final Compensation for each year of
Credited Service in excess of ten (10) years of Credited Service, but not to
exceed in the aggregate twenty (20) years of Credited Service, offset by his
Other Retirement Income and his Basic Plan Benefit. A full month is credited for
each completed and partial month of Credited Service.

(i) Notwithstanding the foregoing provisions of this paragraph (a), if a
Participant or Vested Former Participant subject to this Section 4.02(a)
commences Retirement before he reaches age sixty (60) without the Corporation’s
consent, his Retirement Benefit shall be reduced by three percent (3%) for each
year or fraction thereof that Retirement commenced prior to his reaching age
sixty (60).

(ii) Notwithstanding the foregoing provisions of this paragraph (a), if a
Participant or Vested Former Participant subject to this Section 4.02(a)
terminates employment with the Corporation before Retirement without the
Corporation’s consent, and the payment of his Retirement Benefit commences (or
would commence if it were payable in the form of an annuity) before he reaches
age sixty (60), his Retirement Benefit shall be reduced by ten percent (10%) for
each year or fraction thereof that the payment of his Retirement Benefit
commences (or would commence if it were payable in the form of any annuity)
prior to his reaching age sixty (60).

(b) In respect of a Participant or Vested Former Participant whose participation
in the Plan commenced on or after October 22, 2001, the Retirement Benefit
either upon Retirement or upon termination of employment with the Corporation
before Retirement but with five (5) or more years of Credited Service, shall be
an annual benefit equal to two percent (2%) of his Average Final Compensation
for each year of Credited Service, but not to exceed in the aggregate thirty
(30) years of Credited Service, offset by his Other Retirement Income and his
Basic Plan Benefit. A full month is credited for each completed and partial
month of Credited Service.

(i) Notwithstanding the foregoing provisions of this paragraph (b), if a
Participant or Vested Former Participant subject to this Section 4.02(b)
terminates employment with the Corporation before Retirement, his Retirement
Benefit shall be reduced by sixty percent (60%).

4.03 Any portion of the Retirement Benefit provided under Section 4.02 payable
in the form of an annuity pursuant to Section 4.04 shall be payable in monthly
installments and will commence on the first day of the calendar month coinciding
with or next following the day the Participant or Vested Former Participant
either commences Retirement, or, in the case of

 

8



--------------------------------------------------------------------------------

termination of employment with the Corporation before Retirement, reaches age
fifty-five (55) or the date of his termination, if later. Any portion of such
Retirement Benefit payable in a lump sum pursuant to Section 4.04 shall be paid
on the date that is sixty (60) days after the date when annuity payments under
this Section 4.03 commence, or would commence if any portion of the Retirement
Benefit were payable in the form of an annuity, or as soon as practicable
thereafter, provided the Committee has approved any such lump sum payments.

4.04 (a) Except as provided under Section 4.04(b) or Section 4.04(c), a
Retirement Benefit under this Plan shall be payable to a Participant or Vested
Former Participant in the form of a straight life annuity and without regard to
any optional form of benefits elected under the Basic Plan; provided, however,
that with respect to the Non-Grandfathered Benefit only, except as provided
under Section 4.04(b) or Section 4.04(c), the Retirement Benefit under this Plan
shall be payable to a Participant or Vested Former Participant in the form of a
straight life annuity (and without regard to any optional form of benefits
elected under the Basic Plan) if the Participant or Vested Former Participant is
unmarried as of the date benefits commence and otherwise in the form of a joint
and survivor annuity with a 50% continuing benefit to the Participant’s or
Vested Former Participant’s Surviving Spouse if the Participant or Vested Former
Participant is married as of the date benefits commence.

(b) If a Participant or a Vested Former Participant makes an Election while he
is a Participant pursuant to Section 4.05 or a Special Election pursuant to
Section 4.06 and such Election or Special Election becomes effective (i) prior
to the date such Participant or such Vested Former Participant retires or
Terminates Employment with the Corporation or an Affiliate and (ii) while he was
still a Participant, a Retirement Benefit under this Plan shall be payable to
such Participant or such Vested Former Participant in the form or combination of
forms of payment elected pursuant to such Election or Special Election under
Section 4.05 or Section 4.06, as the case may be, and without regard to any
optional form of benefit elected under the Basic Plan. Any lump sum distribution
of a Participant’s or Vested Former Participant’s Retirement Benefit under the
Plan shall fully satisfy all present and future Plan liability with respect to
such Participant or Vested Former Participant for such portion or all of such
Retirement Benefit so distributed. Notwithstanding any other provision of this
Section 4 to the contrary, no Election with respect to a Participant’s
Non-Grandfathered Benefit shall be valid except to the extent it is consistent
with the requirements of Section 409A.

(c) Notwithstanding any Election or Special Election made under Section 4.05 or
4.06, if the lump sum value, determined in the same manner as provided under
Section 4.05(a), of a Participant’s or Vested Former Participant’s Retirement
Benefit is Ten Thousand Dollars ($10,000) or less at the time such Retirement
Benefit is payable under this Plan, such benefit shall be payable as a lump sum.

(d) If the Retirement Benefit under this Plan is payable to a Participant or
Vested Former Participant in a different form and/or at a different time than
his Other Retirement Income or his Basic Plan Benefits, the offset provided in
this Plan for such Participant’s or Vested Former Participant’s Other Retirement
Income and Basic Plan Benefit shall be converted, using actuarial assumptions
that are reasonable and appropriate and in accordance with applicable law at the
time the benefit under this Plan is determined, to the extent required as
follows, but solely for purposes of calculating the amount of such offset:

(i) a percentage of the benefits to be offset equal to the percentage of such
Participant’s or Vested Former Participant’s benefits payable in the form of an
annuity under this Plan shall be actuarially converted to the extent required
into the form of a straight life annuity, commencing at the time such benefits
payable under this Plan commence or on the date such Participant or Vested
Former Participant would first become eligible for the payment of such benefits
under this Plan, if earlier; and

 

9



--------------------------------------------------------------------------------

(ii) the balance, if any, of the benefits to be offset shall be actuarially
converted to a lump sum payment payable on the date which is sixty (60) days
after the date described in Section 4.04(d)(i).

4.05 (a) A Participant may elect, on a form supplied by the Committee, to
receive all, none, or a specified portion, as provided in Section 4.05(c), of
his Retirement Benefit under the Plan in a lump sum and to receive any balance
of such Retirement Benefit in the form of an annuity; provided, that any such
Election shall be effective for purposes of this Plan only if the conditions of
Section 4.05(b) are satisfied. A Participant may elect a payment form different
than the payment form previously elected by him or her under this
Section 4.05(a) by filing a revised election form; provided, that any such new
Election shall be effective only if the conditions of Section 4.05(b) are
satisfied with respect to such new Election. Any prior Election made by a
Participant that has satisfied the conditions of Section 4.05(b) remains
effective for purposes of the Plan until such Participant has made a new
Election satisfying the conditions of Section 4.05(b). The amount of any portion
of a Participant’s or a Vested Former Participant’s Retirement Benefit payable
as a lump sum under this Section 4.05 will equal the present value of such
portion of the Retirement Benefit, and such present value shall be determined
(i) based on a discount rate equal to eighty-five percent (85%) of the average
of the fifteen (15) year non-callable U.S. Treasury bond yields as of the close
of business on the last business day of each of the three months immediately
preceding the date the annuity value is determined and (ii) using the 1983 Group
Annuity Mortality Table.

(b) A Participant’s Election under Section 4.05(a) with respect to a
Grandfathered Benefit becomes effective only if the following conditions are
satisfied: (i) such Participant remains in the employment of the Corporation or
an Affiliate, as the case may be, for the full twelve (12) calendar months
immediately following the Election Date of such Election, except in case of
death or disability of such Participant as provided in Section 4.05(d), and
(ii) such Participant complies with the administrative procedures set forth by
the Committee with respect to the making of the Election. A Participant’s
Election under Section 4.05(a) with respect to a Non-Grandfathered Benefit
becomes effective only if the following conditions are satisfied: (i) such
Participant remains in the employment of the Corporation or an Affiliate, as the
case may be, for the full twelve (12) calendar months immediately following the
Election Date of such Election, except in case of death or disability of such
Participant as provided in Section 4.05(d), (ii) to the extent required to avoid
a violation of Section 409A, such election (A) is made at least 12 months before
benefits are scheduled to commence, and (B) delays commencement of benefits for
at least five years and does not result in any acceleration of benefits, and
(iii) such Participant complies with the administrative procedures set forth by
the Committee with respect to the making of the Election.

 

10



--------------------------------------------------------------------------------

(c) A Participant making an election under Section 4.05(a) may specify the
portion of his Retirement Benefit under the Plan to be received in a lump sum as
follows: zero percent (0%), twenty-five percent (25%), fifty percent (50%),
seventy-five percent (75%) or one hundred percent (100%).

(d) In the event a Participant who has made an Election pursuant to
Section 4.05(a) dies or becomes totally and permanently disabled for purposes of
the relevant Basic Disability Plan while employed by the Corporation or an
Affiliate and such death or total and permanent disability occurs during the
twelve (12) calendar month period, as described under Section 4.05(b)(i),
immediately following the Election Date of such Election, the condition under
Section 4.05(b)(i) shall be deemed satisfied with respect to such Participant.

(e) Notwithstanding any other provision of this Section 4.05 to the contrary, a
Participant may elect, no later than December 31, 2007 or such other date as
permitted by applicable Internal Revenue Service guidance and in accordance with
procedures adopted by the Committee, to make a payment election with respect to
the Non-Grandfathered Benefit in a manner consistent with IRS Notice 2007-86,
and such election shall control the form and timing of Plan distributions to the
Participant.

4.06 Any Participant who, as of the Effective Time, had made a valid Special
Election in accordance with the procedures set forth in Section 4.06(a) of the
Supplemental Executive Benefit Plan of The Dun and Bradstreet Corporation, will
be entitled to receive all, none, or his or her specified percentages or his or
her Retirement Benefit under the Plan in a lump sum and to receive the balance
of such Retirement Benefit in the form of an annuity. The amount of any portion
of a Participant’s or a Vested Former Participant’s Retirement Benefit payable
as a lump sum under this Section 4.06 will equal the present value of such
portion of the Retirement Benefit, and such present value shall be determined
(A) based on a discount rate equal to the average of eighty-five percent
(85%) of the fifteen (15) year non-callable U.S. Treasury bond yields as of the
close of business on the last business day of each of the three (3) months
immediately preceding the date the annuity value is determined, and (B) using
the 1983 Group Annuity Mortality Table. This Section 4.06 applies only to a
Participant’s Grandfathered Benefit and has no application to any
Non-Grandfathered Benefit.

4.07 Subject to Section 3.01, Section 3.03, Section 3.04 and the foregoing
limitations of this Section 4, the Retirement Benefit of each Participant and
Vested Former Participant under the Plan shall at all times be one hundred
percent (100%) vested and nonforfeitable.

4.08 (a) Subject to Section 4.08(c), the Corporation shall indemnify each
Participant, Vested Former Participant and Surviving Spouse who receives any
portion of a Retirement Benefit or Surviving Spouse’s Benefit under this Plan in
the form of an annuity for any interest and penalties that may be assessed by
the U.S. Internal Revenue Service (the “IRS”) with respect to U.S. federal
income tax on such benefits (payable under the Plan in the form of an annuity)
upon final settlement or judgment with respect to any such assessment in favor
of the IRS, provided the basis for the assessment is that the amendment of the
Plan to provide for the Election or the Special Election causes the Participant,
Vested Former Participant or Surviving Spouse, as the case may be, to be treated
as being in constructive receipt of such benefits prior to the time when such
benefits are actually payable under the Plan.

 

11



--------------------------------------------------------------------------------

(b) In case any assessment shall be made against a Participant, Vested Former
Participant or Surviving Spouse as described in Section 4.08(a), such
Participant, Vested Former Participant or Surviving Spouse, as the case may be
(the “indemnified party”), shall promptly notify the Corporation’s Treasurer in
writing and the Corporation, upon request of such indemnified party, shall
select and retain an accountant or legal counsel reasonably satisfactory to the
indemnified party to represent the indemnified party in connection with such
assessment and shall pay the fees and expenses of such an accountant or legal
counsel related to such representation, and the Corporation shall have the right
to determine how and when such assessment by the IRS should be settled,
litigated or appealed. In connection with any such assessment, any indemnified
party shall have the right to retain his own accountant or legal counsel, but
the fees and expenses of such accountant or legal counsel shall be at the
expense of such indemnified party unless the Corporation and the indemnified
party shall have mutually agreed to the retention of such accountant or legal
counsel.

(c) The Corporation shall not be liable for any payments under this Section 4.08
with respect to any assessment described in Section 4.08(a) if a Participant,
Vested Former Participant or Surviving Spouse against whom such assessment is
made has not promptly notified or allowed the Corporation to participate with
respect to such assessment in the manner described in Section 4.08(b) or,
following demand by the Corporation, has not made the deposit to avoid
additional interest or penalties as described in Section 4.08(d) or has agreed
to, or otherwise settled with the IRS with respect to, such assessment without
the Corporation’s written consent; provided, however, if (i) such assessment is
settled with such consent or if there is a final judgment for the IRS, (ii) the
Corporation has been notified and allowed to participate in the manner as
provided in Section 4.08(b), and (iii) such Participant, Vested Former
Participant or Surviving Spouse has made any required deposit to avoid
additional interest or penalty as described in Section 4.08(d), the Corporation
agrees to indemnify the indemnified party to the extent set forth in this
Section 4.08.

(d) In the event a final settlement or judgment with respect to an assessment as
described under Section 4.08 has been made against a Participant, Vested Former
Participant or Surviving Spouse, such Participant, Vested Former Participant or
Surviving Spouse may elect to receive a portion or all of his Retirement Benefit
or Surviving Spouse’s Benefit that is otherwise payable as an annuity under the
Plan in the form of a lump sum in accordance with procedures as the Committee
may set forth, and such lump sum distribution will be made as soon as
practicable after any such election. At the time such assessment is made against
such Participant, Vested Former Participant or Surviving Spouse (the “assessed
party”) and prior to any final settlement or judgment with respect to such
assessment, if so directed by the Corporation, such assessed party shall, as a
condition to receiving any indemnity under this Section 4.08, as soon as
practicable after notification of such assessment make a deposit with the IRS to
avoid any additional interest or penalties with respect to such assessment and,
upon the request of such assessed party, the Corporation shall lend, or arrange
for the lending to, such assessed party a portion of his remaining Retirement
Benefit or Surviving Spouse’s Benefit under the Plan, not to exceed the lump sum
value of such benefit under the Plan, determined using the actuarial assumptions
set forth in Section 4.05(a), solely for purposes of providing the assessed
party with funds to make a deposit with the IRS to avoid any additional interest
or penalties with respect to such assessment.

 

12



--------------------------------------------------------------------------------

(e) In all events, any payment pursuant to this Section 4.08 shall be made by
the end of the taxable year following the taxable year in which the interest and
penalties are remitted to the applicable taxing authority.

4.09 Notwithstanding any other provision of the Plan to the contrary, to the
extent required by Section 409A with respect to a Participant who is a
“specified employee” within the meaning of Section 409A, no portion of the
Participant’s Non-Grandfathered Benefit shall be paid earlier than the six-month
anniversary of the Participant’s Termination of Employment. Any distributions
that would have been made prior to such six-month anniversary shall be paid on
such anniversary.

SECTION 5

DISABILITY BENEFITS

5.01 The Disability Benefit provided by the Plan is designed to provide each
Participant with a disability benefit from the Plan and certain other sources
equal to his Disability Benefit as hereinafter specified. Thus, Disability
Benefits described hereunder as payable to Participants will be offset by
disability benefits payable from sources outside the Plan (other than benefits
payable under the relevant Basic Disability Plan) as specified herein.

5.02 In the event that a Participant has become totally and permanently disabled
for the purposes of the relevant Basic Disability Plan, an annual Disability
Benefit shall be payable in monthly installments under this Plan during the same
period as disability benefits are actually or deemed paid by the relevant Basic
Disability Plan, in an amount equal to sixty percent (60%) of the Participant’s
Basic Earnings. To the extent consistent with Section 409A, such Disability
Benefit shall be offset by the Participant’s Other Disability Income, if any. A
Participant’s Disability Benefits shall also be offset by the Participant’s
Basic Plan Benefit, if the Participant’s Basic Disability Plan Benefit does not
already include such an offset.

SECTION 6

SURVIVING SPOUSE’S BENEFITS

6.01 Upon the death of a Participant or Vested Former Participant, while
employed by the Corporation or an Affiliate, who has completed at least ten
(10) years of Credited Service with the Corporation or an Affiliate and has
attained age fifty-five (55), his Surviving Spouse will be entitled to a
Surviving Spouse’s Benefit under this Plan equal to fifty percent (50%) of the
Retirement Benefit that would have been provided from the Plan had the
Participant or Vested Former Participant retired from the Corporation or an
Affiliate with the Corporation’s consent, on the date of his death.

6.02 Upon the death of a Participant or Vested Former Participant, while
employed by the Corporation or an Affiliate, who has completed at least five
(5) years of Credited Service with the Corporation or an Affiliate and has not
attained age fifty-five (55), his Surviving Spouse will be entitled to a
Surviving Spouse’s Benefit under this Plan equal to fifty percent (50%) of the
Retirement Benefit that would have been provided from the Plan had the
Participant or Vested Former Participant Terminated Employment with the
Corporation or an Affiliate on the date of his death with the Corporation’s
consent, and elected to have the payment of his Basic Plan Benefit commence at
age fifty-five (55) in the form of a straight life annuity.

 

13



--------------------------------------------------------------------------------

6.03 Upon the death of a Vested Former Participant while no longer employed by
the Corporation or an Affiliate, who has not attained age fifty-five (55), his
Surviving Spouse will be entitled to a Surviving Spouse’s Benefit under this
Plan equal to fifty percent (50%) of the Retirement Benefit that would have been
provided from the Plan to the Vested Former Participant at age fifty-five (55),
taking into account whether the Corporation consented to the Termination of
Employment.

6.04 Upon the death of a Participant or Vested Former Participant, while
employed by the Corporation or an Affiliate, who has completed at least five
(5), but less than ten (10) years of Credited Service with the Corporation or an
Affiliate and has attained age fifty-five (55), his Surviving Spouse will be
entitled to a Surviving Spouse’s Benefit under this Plan equal to fifty percent
(50%) of the Retirement Benefit that would have been provided from the Plan had
the Participant or Vested Former Participant Terminated Employment with the
Corporation or an Affiliate on the date of his death with the Corporation’s
consent and his Basic Plan Benefit commenced immediately in the form of a
straight life annuity.

6.05 Upon the death of a Vested Former Participant while he is receiving
Retirement Benefits, his Surviving Spouse shall receive a Surviving Spouse’s
Benefit equal to fifty percent (50%) of the Retirement Benefit the Vested Former
Participant was receiving at the time of his death.

6.06 Except as provided in Section 6.08, the Surviving Spouse’s Benefit provided
under Sections 6.01, 6.04 and 6.05 will be payable monthly, will commence as of
the first day of the month coincident with or next following the month in which
the Participant or Vested Former Participant dies, and will continue until the
first day of the month in which the Surviving Spouse dies.

6.07 Except as provided in Section 6.08, the Surviving Spouse’s Benefit provided
under Section 6.02 and 6.03 will be payable monthly, will commence as of the
first day of the month coincident with or next following the month in which the
Participant or Vested Former Participant would have attained age fifty-five
(55), and will continue until the first day of the month in which the Surviving
Spouse dies.

6.08 (a) If a Participant or a Vested Former Participant while he was a
Participant has made an Election under Section 4.05 or a Special Election under
Section 4.06 and such Election or Special Election is effective on the date of
such Participant’s or Vested Former Participant’s death, the Surviving Spouse’s
Benefit payable to a Surviving Spouse of such Participant or Vested Former
Participant will be payable in the form or combination of forms of payment so
elected by such Participant or Vested Former Participant pursuant to such
Election or Special Election. The amount of any lump sum payment under this
Section 6.08 shall be the present value of the applicable portion of the
Surviving Spouse’s Benefit payable under the Plan, and such present value shall
be determined using the actuarial assumptions set forth in Section 4.05(a). Any
lump sum distribution of a Surviving Spouse’s Benefit under the Plan shall fully
satisfy all present and future Plan liability with respect to such Surviving
Spouse for such portion or all of such Surviving Spouse’s Benefit so
distributed.

 

14



--------------------------------------------------------------------------------

(b) Notwithstanding any Election or Special Election made under Section 4.05 or
4.06, if the lump sum value, determined in the same manner as provided under
Section 4.05(a), of a Surviving Spouse’s Benefit is Ten Thousand Dollars
($10,000) or less at the time such Surviving Spouse’s Benefit is payable under
this Plan, such benefit shall be payable as a lump sum.

(c) Any portion of a Surviving Spouse’s Benefit provided under Section 6.01,
6.04 and 6.05 which is payable as an annuity shall be paid in the manner and at
such time as set forth in Section 6.06, and any such benefit which is payable as
a lump sum shall be paid sixty (60) days after the date when annuity payments
commence, or would commence if any portion of such Surviving Spouse’s Benefit
were payable as an annuity as set forth in Section 6.06.

(d) Any portion of a Surviving Spouse’s Benefit provided under Section 6.02 and
6.03 which is payable as an annuity shall be paid in the manner and at such time
as set forth in Section 6.07, and any such benefit which is payable as a lump
sum shall be paid sixty (60) days after the date when annuity payments commence,
or would commence if any portion of such Surviving Spouse’s Benefit were payable
as an annuity, as set forth in Section 6.07.

6.09 Notwithstanding the foregoing provisions of Section 6, the amount of a
Surviving Spouse’s Benefit shall be reduced by one (1) percentage point for each
year (including a half year or more as a full year) in excess of ten (10) that
the age of the Participant or Vested Former Participant exceeds the age of the
Surviving Spouse.

SECTION 7

COMMITTEE

7.01 The Board and the Committee severally (and not jointly) shall be
responsible for the administration of the Plan. The Committee shall consist of
not less than three (3) nor more than seven (7) members, as may be appointed by
the Board from time to time. Any member of the Committee may resign at will by
notice to the Board or may be removed at any time (with or without cause) by the
Board.

7.02 The members of the Committee may, from time to time, allocate
responsibilities among themselves, and may delegate to any management committee,
employee, director or agent its responsibility to perform any act hereunder,
including, without limitation, those matters involving the exercise of
discretion, provided that such delegation shall be subject to revocation at any
time at its discretion.

7.03 The Committee (and its delegees) shall have the exclusive authority to
interpret the provisions of the Plan and construe all of its terms (including,
without limitation, all disputed and uncertain terms), to adopt, amend, and
rescind rules and regulations for the administration of the Plan, and generally
to conduct and administer the Plan and to make all determinations in connection
with the Plan as may be necessary or advisable. All such actions of the
Committee shall be conclusive and binding upon all Participants, Former
Participants, Vested Former Participants and Surviving Spouses. All deference
permitted by law shall be given to such interpretations, determinations and
actions.

 

15



--------------------------------------------------------------------------------

7.04 Any action to be taken by the Committee shall be taken by a majority of its
members, either at a meeting or by written instrument approved by such majority
in the absence of a meeting. A written resolution or memorandum signed by one
(1) Committee member and the secretary of the Committee shall be sufficient
evidence to any person of any action taken pursuant to the Plan.

7.05 Any person, corporation or other entity may serve in more than one
(1) fiduciary capacity under the Plan.

SECTION 8

MISCELLANEOUS

8.01 The Board may, in its sole discretion, terminate, suspend or amend this
Plan at any time or from time to time, in whole or in part. However, no
termination, suspension or amendment of the Plan may adversely affect a
Participant’s or Vested Former Participant’s vested benefit under the Plan, or a
retired Participant’s or Vested Former Participant’s right or the right of a
Surviving Spouse to receive or to continue to receive a benefit in accordance
with the Plan as in effect on the date immediately preceding the date of such
termination, suspension or amendment.

8.02 Nothing contained herein will confer upon any Participant, Former
Participant or Vested Former Participant the right to be retained in the Service
of the Corporation or any Affiliate, nor will it interfere with the right of the
Corporation or any Affiliate to discharge or otherwise deal with Participants,
Former Participants or Vested Former Participants with respect to matters of
employment without regard to the existence of the Plan.

8.03 Notwithstanding anything herein to the contrary, at any time following the
Termination of Employment of a Participant or Vested Former Participant, with
respect to a Participant’s Grandfathered Benefit, the Committee may authorize,
under uniform rules applicable to all Participants, Vested Former Participants
and Surviving Spouses under the Plan, a lump sum distribution of a
Participant’s, Vested Former Participant’s and/or Surviving Spouse’s Retirement
Benefit or Surviving Spouse’s Benefit under the Plan in an amount equal to the
present value of such Retirement Benefit or Surviving Spouse’s Benefit, using
the actuarial assumptions then in use for funding purposes under The Moody’s
Corporation Retirement Account, in full satisfaction of all present and future
Plan liability with respect to such Participant, Vested Former Participant
and/or Surviving Spouse, if the amount of such present value is less than Two
Hundred Fifty Thousand Dollars ($250,000). Such lump sum distribution may be
made without the consent of the Participant, Vested Former Participant or
Surviving Spouse.

8.04 (a) Notwithstanding anything in this Plan to the contrary, if a Participant
has less than five (5) years of Credited Service at the time of a Change in
Control, and as a result of the Change in Control, and before he completes five
(5) years of Credited Service, (i) the Plan is terminated, (ii) the Participant
is removed from further participation in the Plan, or (iii) the

 

16



--------------------------------------------------------------------------------

Participant is terminated as a result of action initiated directly or indirectly
by the Corporation or any Affiliate, such Participant shall be entitled to a
Benefit of twenty percent (20%) of his Average Final Compensation and the
Corporation will remain obligated to pay all benefits under the Plan.

(b) Notwithstanding anything in this Plan to the contrary, upon the occurrence
of a Change in Control,

(i) no reduction shall be made in a Participant’s or Vested Former Participant’s
Retirement Benefit, notwithstanding his termination of employment or Retirement
prior to age sixty (60) without the Corporation’s consent;

(ii) the provisions of Section 3.03(c)(i) and (ii) shall not apply to any
Participant, Vested Former Participant or Surviving Spouse;

(iii) each Participant and Vested Former Participant already receiving a
Retirement Benefit under the Plan shall receive a lump sum distribution of his
unpaid Retirement Benefit and, if he is married, his Surviving Spouse’s Benefit
under the Plan within thirty (30) days of the Change of Control in an amount
equal to the present value of such Retirement Benefit and Surviving Spouse’s
Benefit in full satisfaction of all present and future Plan liability with
respect to such Participant, Vested Former Participant and Surviving Spouse, if
any, and each Surviving Spouse already receiving a Surviving Spouse’s Benefit
under the Plan shall receive a lump sum distribution of his unpaid Surviving
Spouse’s Benefit at the same time in an amount equal to the present value of
such Surviving Spouse’s Benefit in full satisfaction of Plan liability to such
Surviving Spouse;

(iv) each Vested Former Participant who is not already receiving a Retirement
Benefit under the Plan shall receive a lump sum distribution of his unpaid
Retirement Benefit and, if he is married, his Surviving Spouse’s Benefit within
thirty (30) days of the Change in Control in an amount equal to the present
value of such Retirement Benefit and Surviving Spouse’s Benefit, and each
Surviving Spouse of either a Vested Former Participant or a Participant with
five (5) or more years of Credited Service who is not already receiving a
Surviving Spouse’s Benefit under the Plan shall receive a lump sum distribution
of his unpaid Surviving Spouse’s Benefit at the same time in an amount equal to
the present value of such Surviving Spouse’s Benefit;

(v) each Participant with less than five (5) years of Credited Service who is
entitled to a benefit under Section 8.04(a) shall receive a lump sum
distribution of the present value of such Retirement Benefit within thirty
(30) days from the earlier of the date the Plan is terminated, the date he is
removed from further participation in the Plan, or the date his employment with
the Corporation is terminated, and of his Surviving Spouse’s Benefit based upon
the amount of such Retirement Benefit if he is married on the applicable date;
and

(vi) each Participant who is not included in (v) above and who is not already
receiving a Retirement Benefit under the Plan shall receive

(A) within thirty (30) days of the later to occur of the date of such Change in
Control or the date he completes five (5) years of Credited Service, a lump sum

 

17



--------------------------------------------------------------------------------

distribution of the present value of his accrued Retirement Benefit under the
Plan as of the applicable date and, if he is married on such date, the present
value of his Surviving Spouse’s Benefit, and

(B) within thirty (30) days from the earliest of the date of his Retirement or
termination of employment with the Corporation, the date the Plan is terminated
or the date he is removed from further participation in the Plan, a lump sum
distribution of the present value of his additional Retirement Benefit accrued
after the applicable event in (A) computed as of the applicable date herein set
forth in (B) and, if he is married on such applicable date, the present value of
his surviving Spouse’s Benefit.

In determining the amount of the lump sum distributions to be paid under this
Section 8.04, the following actuarial assumptions shall be used: (I) the
interest rate used shall be the interest rate used by the Pension Benefit
Guaranty Corporation for determining the value of immediate annuities as of
January 1st of either the year of the occurrence of the Change in Control or the
Participant’s retirement or termination of employment, whichever is applicable,
(II) the 1983 Group Annuity Mortality Table shall be used; and (III) it shall be
assumed that all Participants retired or Terminated Employment with the
Corporation on the date of the occurrence of the Change in Control and with the
Corporation’s consent for purposes of determining the amount of the lump sum
distribution to be paid upon the occurrence of the Change in Control.

8.05 (a) The Plan is unfunded, and all payments of benefits hereunder shall be
paid solely on a current disbursement basis from the general funds of the
Company, and no special or separate fund shall be established or other
segregation of assets made to assure such payments; provided, however, that the
Corporation reserves the right to purchase insurance contracts, which may or may
not be in the name of a Participant or Vested Former Participant, or to
establish one or more trusts to provide alternative sources of benefit payments
under this Plan; provided, further, however, that upon the occurrence of a
Potential Change in Control, to the extent consistent with Section 409A, the
appropriate officers of the Corporation are authorized to make such
contributions to such trust or trusts as are necessary to fund the lump sum
distributions to Participants required pursuant to Section 8.04 in the event of
a Change in Control. In determining the amount of the necessary contribution to
the trust or trusts in the event of a Potential Change in Control, the following
actuarial assumptions shall be used:

(i) the interest rate used shall be the interest rate used by the Pension
Benefit Guaranty Corporation for determining the value of immediate annuities as
of January 1st of the year of the occurrence of the Potential Change in Control,

(ii) the 1983 Group Annuity Mortality Table shall be used; and

(iii) it shall be assumed that all Participants will retire or terminate
employment with the Corporation as soon as practicable after the occurrence of
the Potential Change in Control and with the Corporation’s consent.

The existence of any such insurance contracts, trust or trusts as described in
Section 8.05(a) shall not relieve the Corporation of any liability to make
benefit payments under this Plan, but to the extent any benefit payments are
made from any such insurance contract in the name of the

 

18



--------------------------------------------------------------------------------

Corporation or any Affiliate or from any such trust, such payment shall be in
satisfaction of and shall reduce the Corporation’s liabilities under this Plan.
Further, in the event of the Corporation’s bankruptcy or insolvency, all
benefits accrued under this Plan shall immediately become due and payable in a
lump sum and all Participants, Vested Former Participants and Surviving Spouses
shall be entitled to share in the Corporation’s assets in the same manner and to
the same extent as general unsecured creditors of the Corporation.

(b) Participants and Vested Former Participants shall have the status of general
unsecured creditors of the Corporation and this Plan constitutes a mere promise
by the Corporation to make benefit payments at the time or times required
hereunder. No action taken pursuant to the provisions of the Plan shall create
or be construed to create a trust of any kind, or a fiduciary relationship
between the Corporation and any Participant or other person. It is the intention
of the Corporation that this Plan be unfunded for tax purposes and for purposes
of Title I of the Employee Retirement Income Security Act of 1974, as amended
and any trust created by the Corporation in meeting its obligations under the
Plan shall meet the requirements necessary to retain such unfunded status.

8.06 All benefits payable under the Plan shall be authorized in writing by the
Committee (or by such person or committee to whom such responsibility may have
been delegated by the Committee) and shall be communicated in writing to the
Participant, Vested Former Participant, or Surviving Spouse. Any Participant,
Vested Former Participant, or Surviving Spouse may apply to the Committee for
payment of any benefit that may be due to him or her under the Plan. Such
application shall set forth the nature of the claim and any information as the
Committee may reasonably request. Upon receipt of any such application, the
Committee shall determine whether or not the Participant, Vested Former
Participant, or Surviving Spouse is entitled to the benefit hereunder.

If an application for benefits is denied, in whole or in part, the Committee
shall give written notice to any Participant, Vested Former Participant, or
Surviving Spouse of the denial. The notice shall be given within ninety
(90) days after receipt of the Participant’s, Vested Former Participant’s, or
Surviving Spouse’s application unless special circumstances require an extension
for processing the claim. In no event shall such extension exceed a period of
ninety (90) days from the end of such initial review period. The notice will be
delivered to the claimant or sent to the claimant’s last known address and will
include the specific reason or reasons for the denial, a specific reference or
references to pertinent Plan provisions on which the denial is based, a
description of any additional material or information necessary for the claimant
to perfect the claim (which will indicate why such material or information is
needed), and an explanation of the Plan’s claims review procedure.

If the claimant wishes to appeal the denial of the application for benefits, the
claimant or a duly authorized representative must file a written request with
the Committee for a subsequent review. This request must be made by the claimant
within sixty (60) days after receiving notice of the claim’s denial. The
claimant or representative may review pertinent documents relating to the claim
and its denial, may submit issues and comments in writing to the Committee.
Within sixty (60) days after receipt of such a request for review, the Committee
shall reconsider the claim, and make a decision on the merits of the claim. If
circumstances require an extension of time for processing the claim, the sixty
(60) day period may be extended but in no event more

 

19



--------------------------------------------------------------------------------

than one hundred and twenty (120) days after the receipt of a request for
review. The decision on review will be in writing and include specific reasons
and references to the pertinent Plan provisions on which the decision is based.

8.07 If any dispute arises under the Plan between the Corporation and a
Participant, Former Participant, Vested Former Participant or Surviving Spouse
(collectively or individually referred to as “Participant” in this Section 8.07)
as to the amount or timing of any benefit payable under the Plan or as to the
persons entitled thereto, such dispute shall be resolved by binding arbitration
proceedings initiated by either party to the dispute in accordance with the
rules of the American Arbitration Association and the results of such
proceedings shall be conclusive on both parties and shall not be subject to
judicial review. If the disputed benefits involve the benefits of a Participant
who is no longer employed by the Corporation or any Affiliate, the Corporation
shall pay or continue to pay the benefits claimed by the Participant until the
results of the arbitration proceedings are determined unless such claim is
patently without merit; provided, however, that if the results of the
arbitration proceedings are adverse to the Participant, then in such event the
recipient of the benefits shall be obligated to repay the excess benefits to the
Corporation. The Corporation expressly acknowledges that the amounts payable
under the Plan are necessary to the livelihood of Participants and their family
members and that any refusal or neglect to pay benefits under the preceding
sentence prior to the resolution of any dispute shall be prima facie evidence of
bad faith on its part and will be conclusive grounds for an arbitration award
resulting in an immediate lump sum payment to the Participant, of the
Participant’s benefits under the Plan then due and payable to him or her, unless
the arbitrator determines that the claim for the disputed benefits was without
merit. The amount of such lump sum payment shall be equal to the then actuarial
value of such benefits calculated by utilizing the actuarial assumptions then in
use for funding purposes under the Moody’s Corporation Retirement Account. In
addition, in the event of any dispute covered by this Section 8.07 the
Corporation agrees to pay the entire costs of any arbitration proceeding or
legal proceeding brought hereunder, including the fees and expenses of counsel
and pension experts engaged by a Participant and that such expenses shall be
reimbursed promptly upon evidence that such expenses have been incurred without
awaiting the outcome of the arbitration proceedings; provided, however, that
such costs and expenses shall be repaid to the Corporation by the recipient of
same if it is finally determined by the arbitrators that the position taken by
such person was without merit.

8.08 To the maximum extent permitted by law, no benefit under the Plan shall be
assignable or subject in any manner to alienation, sale, transfer, claims of
creditors, pledge, attachment or encumbrances of any kind.

8.09 The Corporation may withhold from any benefit under the Plan an amount
sufficient to satisfy its tax withholding obligations.

8.10 This Plan and all rights thereunder, and any controversies or disputes
arising with respect thereto, shall be governed by and construed and interpreted
in accordance with the laws of the State of New York, applicable to agreements
made and to be performed entirely within such State, without regard to conflict
of laws provisions thereof that would apply the law of any other jurisdiction.

 

20